DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of applicant’s claim for priority benefit of US Provisional Application 62/910,036 filed 3 October, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 801, which is included in line 2 of the second paragraph on page 7 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
1/ Claim 1, line 3: “motion such that said user can” should be corrected to --motion adapted so that a user can--. The same applies in claim 13, lines 2-3; and claim 15, lines 2-3.
2/ Claim 2, line 1: “in which” should be corrected to --wherein--. The same applies to claims 3-12 and 14.
3/ Claim 4, lines 1 and 3: “track segments” should be corrected to --identical track segments--. The same applies in claim 5, lines 1 and 4; and claim 15, lines 7, 9, 11, 13, 16, 31, and 41.
4/ Claim 4, line 4: “ segment” should be corrected to --identical track segment--. The same applies in claim 5, line 2; and claim 15, lines 10 and 14.
5/ Claim 5, line 6: “groove and fins” should be corrected to --shallow recessed groove and side-fins--.
6/ Claim 6, line 4: “groove” should be corrected to --deep groove--. The same applies in claim 15, line 22.
7/ Claim 6, lines 6 and 8: “bar” should be corrected to --cylindrical bar--. The same applies in claim 15, lines 25 and 26.
8/ Claim 8, line 6: “case” should be corrected to --lower case--. The same applies in claim 15, line 34.
9/ Claim 9, line 6: “extending the lower case” should be corrected to --extending from the lower case--.
10/ Claim 9, lines 6 and 9: “sliding plates” should be corrected to --identical sliding plates--. The same applies in claim 15, lines 39 and 41.
11/ Claim 9, line 10: “carriage” should be corrected to --sliding carriage--. The same applies in claim 15, line 42.
12/ Claim 10, lines 2 and 3: “shelf” should be corrected to --annular shelf--.
13/ Claim 10, line 3: “a contoured pad, said pad” should be corrected to --said contoured pad, said contoured pad--.
14/ Claim 10, lines 4-5: “said contoured pad longitudinal axis being coaxial” should be corrected to --the longitudinal axis of said contoured pad being coaxial--.
15/ Claim 11, line 3: “said pad” should be corrected to --said contoured pad--. The same applies in claim 15, line 45.
16/ Claim 15, line 18: “said groove and fins” should be corrected to --said shallow recessed groove and side-fins--.
17/ Claim 15, lines 31 and 32: “guide groove” should be corrected to --shallow recessed groove--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
1/ “apparatuses” in claim 1, line 2; claim 13, line 1; and claim 15, line 1. Apparatuses are disclosed to be a main track, left and right handle components, and two or more sliding carriage assemblies in the third paragraph on page 5 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "adjacent track segments" in lines 5-7. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether the adjacent track segment is one of the identical track segments or if it is a separate structure. Examiner is interpreting the adjacent track segment as being one of the identical track segments and therefore recommends correcting “associated pegs of an adjacent track segment, said adjacent track segments this securely fastened to each other such that the upper surfaces of said adjacent segments are co-planar” to --associated pegs of an adjacent identical track segment, said adjacent identical track segments being thus securely fastened to each other such that the upper surfaces of said adjacent identical track segments are co-planar--. The same applies in claim 15, lines 11-13.

The term “largely rectangular” in claim 6, line 2 is a relative term which renders the claim indefinite. The term “largely rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “largely rectangular” renders the shape of the vertically oriented prism indefinite.

Claim 8 recites the limitation "said track segments" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "sliding carriage components" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the sliding carriage components as being the housing, locking mechanism, contoured pad, lower case, and upper plate. The same applies in claim 15, line 32.

Claim 9 recites the limitations "the toothed sections" and “said track segments” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

The terms “comfortably” and “effectively” in claim 14 are relative terms which render the claim indefinite. The terms “comfortably” and “effectively” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the terms “comfortably” and “effectively” renders the function of the contoured pads indefinite.

Claim 15 recites the limitation "the sliding elements" in lines 34-35. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (US Patent No. 4,618,454, hereinafter referred to as Walton).

Regarding claim 1, Walton discloses a system (Figure 1 - leg conditioner 1) comprising a plurality of apparatuses (Figure 1 - tubular member 3; handles 14,15; and foot braces 6,7. As discussed in the claim interpretation section, “apparatuses” is being interpreted as comprising these elements) which interoperate to provide stability in the form of constraints on user bodily position and motion adapted so that a user can safely and incrementally practice performing the flexibility exercise known as a split or the splits (Column 1, lines 49-58; the system 1 allows a user to safely practice performing splits).

    PNG
    media_image1.png
    506
    680
    media_image1.png
    Greyscale

Walton Figures 1 and 2A

	Regarding claim 2 Walton discloses said plurality of apparatuses comprises a main track element (Figure 1 - tubular member 3), one or more handhold elements (Figure 1 - handles 14,15), and one or more sliding carriage elements (Figure 1 - foot braces 6,7).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sleamaker (US Patent No. 5,328,427, hereinafter referred to as Sleamaker).

Regarding claim 13, Sleamaker discloses a system (Figure 1 - exercise machine 20), comprising a plurality of apparatuses (Figure 1 - horizontal platform 44; sliding hand grips 33; and Annotated Figure 3. As discussed in the claim interpretation section, “apparatuses” is being interpreted as comprising these elements) which interoperate to provide stability in the form of constraints on user bodily position and motion adapted so that a user can safely and incrementally practice performing the flexibility exercise known as a split or the splits (The system 20 is meant to allow a user to practice skiing or skating, but as can be seen from the figures, a user could perform splits using the same device); and one or more sliding carriage elements (Annotated Figure 3), each of said sliding carriage elements comprising a housing (Annotated Figure 3), a locking mechanism (Figure 1 - foot pad stops 42,52. Column 4, lines 46-50; the locking mechanism 42,52 is used to limit the motion of the carriage elements, thereby locking them into a smaller path), and a contoured pad (Figure 1 - foot pads 46,56).

    PNG
    media_image2.png
    293
    512
    media_image2.png
    Greyscale

Sleamaker Figure 1

    PNG
    media_image3.png
    141
    256
    media_image3.png
    Greyscale

Sleamaker Annotated Figure 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US Patent No. 4,619,454, hereinafter referred to as Walton) in view of Sleamaker (US Patent No. 5,328,427, hereinafter referred to as Sleamaker).

Regarding claim 3, Walton discloses the claimed invention as detailed above.
However, Walton does not disclose wherein said main track element comprises one or more identical track segments.
Sleamaker teaches a skiing or skating simulator with foot pads that slide on a track similarly to the claimed invention. Sleamaker discloses wherein said main track element (Figure 1 - horizontal platform 44) comprises one or more identical track segments (Figure 1 - halves 58,60).

    PNG
    media_image2.png
    293
    512
    media_image2.png
    Greyscale

Sleamaker Figure 1
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the main track element of Walton by splitting it into segments as taught by Sleamaker. Splitting the main track element into segments allows for easier storage when the exercise system is not in use as the apparatus can be stored more compactly.

Regarding claim 7, Walton discloses the claimed invention as detailed above and further discloses wherein each of said sliding carriage elements 6,7 comprises a housing (Annotated Figure 2A) and a locking mechanism (Figure 4 - stop bolt 19; Column 4, lines 22-28; The stop bolt 19 is used to prevent an overextension of the foot braces, which function as the sliding carriage elements, effectively locking their motion to a limited extent).

    PNG
    media_image4.png
    274
    600
    media_image4.png
    Greyscale

Walton Annotated Figure 2A

    PNG
    media_image5.png
    366
    354
    media_image5.png
    Greyscale

Walton Figure 4
However, Walton does not disclose a contoured pad.
Sleamaker teaches a skiing or skating simulator with foot pads that slide on a track similarly to the claimed invention. Sleamaker discloses a contoured pad (Figure 1 - foot pads 46,56).
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the sliding carriage elements of Walton by adding the contoured pads of Sleamaker. Contoured pads make the carriages much more comfortable, especially as the user extends their legs into a split position where the feet of the user cannot make full contact with the carriage.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walton (US Patent No. 4,619,454, hereinafter referred to as Walton) in view of Andrews (US Publication No. 2013/0274078, hereinafter referred to as Andrews).

Regarding claim 6, Walton discloses the claimed invention as detailed above.
However, Walton does not disclose wherein each of said handhold elements comprises a vertically-oriented largely rectangular prism; said prism having a deep groove set into its upper surface and extending through its front and rear faces, said deep groove being dimensioned to receive a user's hand; said prism further comprising a plurality of vertically spaced holes extending from one lateral face through the other, said holes being dimensioned to receive a corresponding cylindrical bar; such that said cylindrical bar extends from one side of said prism through said deep groove in said prism through the opposite side of said prism, said cylindrical bar being dimensioned such that it can be held by a user's hand.
Andrews teaches an exercise device comprising a stackable block and a handle for supporting a user’s hands during exercise. Andrews discloses wherein each of said handhold elements (Figure 1 - wrist saver block 1) comprises a vertically-oriented largely rectangular prism (Figure 5 - it can be seen that multiple blocks 1 are stacked on top of each other as lower wrist saver block 2 and upper wrist saver block 3, forming a vertically-oriented prism); said prism having a deep groove set into its upper surface (Figure 1 - center opening 20) and extending through its front and rear faces (Figure 2; it can be seen that the groove 20 extends through the front and rear faces of the prism), said deep groove 20 being dimensioned to receive a user's hand (Figure 5 - it can be seen that the deep groove 20 receives a user’s hand); said prism further comprising a plurality of vertically spaced holes (Figure 1 - handle receiving portions 21)  extending from one lateral face through the other (Paragraph 22; the handle receiving portions 21 extend all the way through the prism), said holes 21 being dimensioned to receive a corresponding cylindrical bar (Figure 1 - handle 30); such that said cylindrical bar 30 extends from one side of said prism through said deep groove 20 in said prism through the opposite side of said prism, said cylindrical bar 30 being dimensioned such that it can be held by a user's hand (Figure 5 - it can be seen that a user is grasping the cylindrical bar 30).

    PNG
    media_image6.png
    293
    323
    media_image6.png
    Greyscale

Andrews Figures 1 and 2

    PNG
    media_image7.png
    299
    226
    media_image7.png
    Greyscale

Andrews Figure 5
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the handhold elements of Andrews to the exercise system of Walton. Although Walton does provide handhold elements, they are located close to the centerline of the exercise apparatus, thus not providing great stability. The handhold elements of Andrews can be placed anywhere on the floor alongside the exercise apparatus of Walton to provide greater stability and comfort for the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sleamaker (US Patent No. 5,328,427, hereinafter referred to as Sleamaker) in view of Roberts (US Patent No. 5,624,356, hereinafter referred to as Roberts).

Regarding claim 14, Sleamaker discloses the claimed invention as detailed above.
However, Sleamaker does not disclose wherein several different contoured pads can be interchanged, said interchangeable pads having differently shaped concave surfaces to accommodate, for example, different limbs/extremities or different limb sizes more comfortably or effectively.
Roberts teaches a foot pedal for exercise equipment that could be used with any device where a user places their feet on the exercise device. Roberts discloses wherein several different contoured pads (Figure 4 - impact absorbing pad 50) can be interchanged, said interchangeable pads having differently shaped concave surfaces (Figure 6 - the surface of the contoured pad 50 can be seen to have convex and concave portions having different shapes) to accommodate, for example, different limbs/extremities or different limb sizes more comfortably or effectively (Column 5, lines 60-67 and Column 6, lines 1-8; different pads of varying foam densities can be interchanged to accommodate users of different sizes).

    PNG
    media_image8.png
    520
    774
    media_image8.png
    Greyscale

Roberts Figure 4

    PNG
    media_image9.png
    241
    455
    media_image9.png
    Greyscale

Roberts Figure 6
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the carriage elements of Sleamaker with the removable pads of Roberts. The removable pads not only allow for easier cleaning of the pads, but they also allow for pads having different shapes and foam densities to be used thus accommodating users of different sizes or different limbs.

Allowable Subject Matter
Claims 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that teaches a modular exercise system that includes the combination of recited limitations in claims 4-5, 8-12, and 15. 
Regarding claim 4, the art alone or in combination did not teach wherein said identical track segments each comprise one or more interlocking tabs extending outward in an along-track direction, each of said tabs comprising a peg extending downwards therefrom; said identical track segments further comprising receptor segments being cutouts from the end of said identical track segment opposite said tabs, said cutouts being dimensioned to receive said tabs and associated pegs of an adjacent identical track segment, said adjacent identical track segments being thus securely fastened to each other such that the upper surfaces of said adjacent identical track segments are co-planar.
Walton teaches a main track element; however, the main track element of Walton is one piece and does not split up into segments.
Sleamaker teaches a main track element made up of segments; however, the segments of Sleamaker do not have the interlocking tabs, pegs, and receptor segments of claim 4.
Doci et al. (US Publication No. 2014/0318550) teaches a therapy device having segments forming a longer body. The segments do not include the interlocking tabs, pegs, and receptor segments of claim 4.

Regarding claim 5, the art alone or in combination did not teach wherein each of said identical track segments further comprises toothed sections extending outward from the lateral sides of said identical track segments; said toothed sections comprising a plurality of vertically-oriented rectangular teeth which correspond to locking elements on said sliding carriages; each of said identical track segments further comprising a shallow recessed groove set into its upper surface and side-fins extending outwards from its lateral sides, said shallow recessed groove and fins acting as guide elements for said sliding carriages.
Walton teaches a main track element that is not split up into track segments nor does it include the toothed sections, shallow recessed groove, or side-fins of claim 5.
Sleamaker teaches a main track element split up into segments, but does not disclose a toothed section, a shallow recessed groove, and side-fins.
Doci et al. (US Publication No. 2014/0318550) teaches a therapy device with a track-like structure made up of segments, but does not disclose a toothed section, a shallow recessed groove, and side-fins.

Regarding claim 8, the art alone or in combination did not teach wherein said lower case further comprising linear guide pegs extending upwards from the inner surface of said lower case corresponding to linear guide grooves in the sliding elements of said locking mechanism; and said upper plate comprising a circular opening dimensioned to admit a rotating element of said locking mechanism.
Walton teaches a sliding carriage having a guide tab extending downwards, but does not disclose linear guide pegs, linear guide grooves, or a circular opening and a rotating element.
Sleamaker teaches a sliding carriage having a guide tab extending downwards, but does not disclose linear guide pegs, linear guide grooves, or a circular opening and a rotating element.
Aquino (US Publication No. 2012/0083396) teaches a handle for exercising having a rotating element and a circular opening, but it does not include linear guide pegs or linear guide grooves, nor does it interface with a track element.

Regarding claim 9, the art alone or in combination did not teach wherein said sliding carriage locking mechanism comprises a rotating element coupled via curved guide grooves and associated guide pegs extending from said rotating element to two identical sliding plate elements located on opposite sides of said rotating element; said each of said sliding plates further comprising a pair of linear guide grooves dimensioned to admit corresponding linear guide pegs extending from the lower case of said sliding carriage housing; said identical sliding plates being thereby constrained such that they move laterally outward or inward as a pair with the clockwise or counter-clockwise rotation, respectively, of said rotating element; said identical sliding plates further comprising a plurality of teeth corresponding to the toothed sections of said track segments such that said teeth are enmeshed and the sliding carriage locked in a fixed positioned when said rotating element is rotated counter-clockwise.
Walton teaches sliding carriages and a locking mechanism but does not disclose a rotating element, curved guide grooves, guide pegs, sliding plates, linear guide grooves, linear guide pegs, or a plurality of teeth.
Sleamaker teaches sliding carriages and a locking mechanism but does not disclose a rotating element, curved guide grooves, guide pegs, sliding plates, linear guide grooves, linear guide pegs, or a plurality of teeth.
Aquino (US Publication No. 2012/0083396) teaches an exercise handle that can rotate, but does not disclose curved guide grooves, guide pegs, sliding plates, linear guide grooves, linear guide pegs, or a plurality of teeth.

Regarding claim 10, the art alone or in combination did not teach wherein said rotating element further comprises an annular shelf set into its upper surface, said annular shelf having around its outer edge a raised lip, said annular shelf being dimensioned to accept a contoured pad; said contoured pad being constrained in lateral motion but being allowed to rotate freely about its longitudinal axis, the longitudinal axis of said contoured pad being coaxial with the longitudinal axis of said rotating element.
Sleamaker teaches a contoured pad, but this pad is not placed on a rotating element having an annular shelf with a raised lip.
Roberts teaches a contoured pad, but this pad is not placed on a rotating element having an annular shelf with a raised lip.
Aquino (US Publication No. 2012/0083396) teaches a rotating element, but it does not have an annular shelf with a raised lip or a contoured pad.

Regarding claim 11, the art alone or in combination did not teach wherein said contoured pad is dimensioned as a squat vertically-oriented cylinder with a concave U-shaped depression in its upper surface, said contoured pad being further dimensioned to sit in and on an annular shelf set into the upper surface of a rotating element of said locking mechanism such that it is prevented from moving laterally but allowed to rotate freely about its longitudinal axis, said contoured pad concave upper surface being further dimensioned to accept and support a user's knee.
Sleamaker teaches a contoured pad, but does not disclose the pad being a squat vertically-oriented cylinder with a concave U-shaped depression in its upper surface, and the pad does not sit on an annular shelf of a rotating element in a locking mechanism.
Roberts teaches a contoured pad, but does not disclose the pad being a squat vertically-oriented cylinder with a concave U-shaped depression in its upper surface, and the pad does not sit on an annular shelf of a rotating element in a locking mechanism.
Aquino (US Publication No. 2012/0083396) teaches a rotating element, but it does not have an annular shelf or a contoured pad.

Regarding claim 12, this claim is dependent from claim 11 and so includes all of the limitations of claim 11 by reference and therefore contains allowable subject matter.

Regarding claim 15, the art alone or in combination did not teach wherein said identical track segments each comprising one or more interlocking tabs extending outward in an along-track direction, each of said tabs comprising a peg extending downwards therefrom; said identical track segments each further comprising receptor segments being cutouts from the end of said identical track segment opposite said tabs, said cutouts being dimensioned to receive said tabs and associated pegs of an adjacent identical track segment; each of said identical track segments further comprising toothed sections extending outward from the lateral sides of said identical track segments, said toothed sections comprising a plurality of vertically-oriented rectangular teeth which correspond to locking elements on said sliding carriages; each of said identical track segments further comprising a shallow recessed groove set into its upper surface and side-fins extending outwards from its lateral sides, said shallow recessed groove and side-fins acting as guide elements for said sliding carriages; said lower case comprising a guide tab extending downwards from its lower surface and corresponding to the shallow recessed groove in said identical track segments, said guide tab and shallow recessed groove constraining the movement of said sliding carriage components to along-track directions; said lower case further comprising linear guide pegs extending upwards from the inner surface of said lower case corresponding to linear guide grooves in the sliding elements of said locking mechanism; said upper plate comprising a circular opening dimensioned to admit a rotating element of said locking mechanism; said sliding carriage locking mechanism comprises a rotating element coupled to two identical sliding plate elements located on opposite sides of said rotating element, each of said identical sliding plates being constrained such that they move laterally outward or inward as a pair with the clockwise or counter-clockwise rotation, respectively, of said rotating element; said identical sliding plates further comprising a plurality of teeth corresponding to the toothed sections of said identical track segments such that said teeth are enmeshed and the sliding carriage locked in a fixed position when said rotating element is rotated counter-clockwise; said contoured pad is dimensioned as a squat vertically-oriented cylinder with a concave U-shaped depression in its upper surface, said contoured pad being further dimensioned to sit on the upper surface of said rotating element of said locking mechanism such that it is constrained from moving laterally but allowed to rotate freely about its longitudinal axis, said contoured pad concave upper surface being further dimensioned to accept and support a user's limb or extremity.
Walton teaches an exercise system intended for a user to train splits including a main track element, sliding carriage elements, and handhold elements. However, Walton does not disclose identical track segments having tabs, receptor cutouts, pegs, a shallow recessed groove, toothed sections, and side-fins. Further, Walton does not disclose a contoured pad or a locking mechanism having a rotating element, linear guide pegs, linear guide grooves, sliding elements, a circular opening, identical sliding plates, and a plurality of teeth.
Sleamaker teaches an exercise system intended for a user to train skiing or skating, but can be used to train splits as well including a main track element made up of segments, sliding carriage elements, handhold elements, and contoured pads. However, Sleamaker does not disclose identical track segments having tabs, receptor cutouts, pegs, a shallow recessed groove, toothed sections, and side-fins. Further, Sleamaker does not disclose a locking mechanism having a rotating element, linear guide pegs, linear guide grooves, sliding elements, a circular opening, identical sliding plates, and a plurality of teeth.
	Andrews teaches a handhold device for exercising that can be used along with a device for training splits for greater balance, but does not disclose a main track element, sliding carriage elements, or contoured pads. Furthermore, Andrews does not disclose identical track segments having tabs, receptor cutouts, pegs, a shallow recessed groove, toothed sections, and side-fins. Further, Sleamaker does not disclose a locking mechanism having a rotating element, linear guide pegs, linear guide grooves, sliding elements, a circular opening, identical sliding plates, and a plurality of teeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aquino (US Publication No. 2012/0083396) teaches a hand grip for exercising having a rotating face and Doci et al. (US Publication No. 2014/0318550) teaches a therapy device having a track-like structure made up of multiple identical segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784                                                                                                                                                                                             

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784